Citation Nr: 1733062	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for lymph node disability, to include lymphadenopathy. 

2.  Entitlement to service connection for disability affecting the cervix, including human papilloma virus (HPV). 

3.  Entitlement to service connection for port wine nevus on the face and neck, to include any residuals of post laser treatment. 

4.  Prior to November 9, 2012, entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) and major depressive disorder. 

5.  Beginning November 9, 2012, entitlement to a rating in excess of 50 percent disabling for PTSD and major depressive disorder.  

6.  Entitlement to an initial disability rating in excess of 10 percent disabling for a thoracic back muscular strain/sprain.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to April 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claim has since been transferred to Denver, Colorado. 

By way of procedural background, the Veteran initially requested a Travel Board hearing in her February 2013 substantive appeal, via a VA Form 9, but the Veteran withdrew her hearing request in a February 2017 statement in support of claim. 

The Board recharacterized the Veteran's claim for HPV to a claim for a disability affecting the cervix, including HPV, based on the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  See also, July 2012 deferring rating decision.

Below, the Board increases the rating for the service-connected PTSD from 30 to 50 percent for the rating period on appeal prior to November 9, 2012, and remands for further development the issue of entitlement to a higher rating subsequent to that date.  The issues of service connection for the lymphadenopathy, cervix/HPV, and residuals from treatment of the port wine nevus, as well as the issue of entitlement to a higher initial rating for the thoracic back muscular strain/sprain are also addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 9, 2012, the Veteran's PTSD and major depressive disorder more nearly resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as near-constant anxiety, a diminished affect, avoidance crowds of people, chronic sleep impairment, decreased concentration, difficulty in establishing and maintaining work and social relationships, and disturbances of motivation and mood.
 

CONCLUSION OF LAW

Prior to November 9, 2012, the criteria for a rating of 50 percent but no higher, for PTSD and major depressive disorder have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.130, Diagnostic Code 9411 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this case, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist with regard to the initial rating of her psychiatric disorders prior to November 9, 2012.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Pertinent Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Initial rating in excess of 30 percent for PTSD Prior to November 9, 2012

The Veteran's service-connected PTSD and major depressive disorder is currently rated at 30 percent disabling prior to November 9, 2012, under Diagnostic Code 9411.  The Veteran maintains that her PTSD disability is more severe than what is contemplated by the currently assigned 30 percent disability rating prior to November 9, 2012.  As indicated above, the period on appeal beginning November 9, 2012 is addressed in the remand section below. 

The Veteran's PTSD and major depressive disorder is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Ratings are assigned according to the manifestation of particular symptoms.  When assigning the appropriate disability rating, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Additionally, VA is required to consider other pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). 

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name. Id.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  See 38 C.F.R. § 4.130, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  Diagnoses many times will include an Axis V diagnosis or a Global Assessment of Functioning (GAF) score.

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Turning now to the evidence, the Veteran was afforded a pre-discharge examination in March 2010.  The Veteran reported experiencing difficulty sleeping, anxiety, vigilance, nightmares, exaggerated startle response, intrusive thoughts, avoidance of people, avoidance of crowds, and difficulty with intimacy.  The Veteran also had symptoms of depression including crying spells, anhedonia, low mood, and poor motivation.  

On physical examination, the examiner described the Veteran as cooperative and polite.  The examiner described the Veteran's stress level as being the same as a combat veteran.  She was assessed with a global assessment of functioning (GAF) score of 60 under the Diagnostic and Statistical Manual (DSM) IV, which indicates moderate symptoms or moderate difficulty in social, occupations, or school functioning.  The examiner opined that the Veteran's depression and PTSD may decrease "work efficiency and intermittent periods of inability to perform occupational tasks at some time in the future due to symptoms of low motivation, decreased concentration, avoidance of people and crowds, and anxiety."  The Veteran reported experiencing these symptoms daily and the examiner classified the Veteran's symptoms as moderately severe.  

VA treatment records dated February 2011 report the Veteran exhibited a depressed mood and experienced emotional numbing, decreased interest and pleasure in activities, weight gain, insomnia and hypersomnia, decreased concentration, and feelings of worthlessness and guilt.  The Veteran reported having a few friends, but also reported avoiding social situations because of the need to avoid crowds and increased anxiety in social situations.  The Veteran reported feeling detached and sought help to feel more engaged and connected to her school work.  The VA psychiatrist noted the Veteran's restricted affect and dysthymic mood.  The Veteran experienced military sexual trauma during service, but she was unable to discuss this experience with the psychiatrist in detail because it was too upsetting.  In the April 2011 notice of disagreement, the Veteran reported she had been unable to find work since being discharged from the Navy due to anxiety, claustrophobia, social phobia, insomnia, and depression.  VA treatment records dated March 2011 reported the Veteran was dysphoric, and assigned a GAF score of 55.  

The Veteran was afforded an additional VA examination in May 2011.  She reported experiencing panic attacks twice a week, lasting 15 minutes each.  The Veteran again reported difficulty falling and staying asleep, and reported only sleeping an average of three hours per night.  She reported being unable to date and staying home to avoid social situations.  The Veteran reported needing to avoid circumstances that remind her of military sexual trauma, and this affected her ability to look for and obtain employment.  

The examiner reported the Veteran was friendly with a full affect.  Her mood was tense, anxious, and depressed.  The Veteran reported recurrent and intrusive distressing recollections of the traumatic event, including dreams, thoughts, and perceptions.  The examiner noted the Veteran experienced intense psychological distress at exposure to internal and external cues that symbolize an aspect of the traumatic event.  Nevertheless, the examiner opined that the Veteran's disability did not manifest in reduced reliability and productivity.  

The Veteran reported in June 2011 VA treatment records [*VVA- San Diego Capri 06/2011 to 06/2012**] that she was binging and purging food daily to cope with stress.  She reports this behavior manifested before active service, but that it worsened since the sexual trauma in 2008.  The clinical findings included a moderate response to PTSD treatment and noted that the Veteran continued to cope with stress through binging and purging and excessive exercise.  

After missing, cancelling, and being late to several psychotherapy appointments over several months in 2012, the Veteran reported in VA treatment records dated April 2012 that attending therapy sessions was extremely difficult for her [*VVA- San Diego Capri 06/2011 to 06/2012**].  The psychologist described the Veteran as visibly emotional, including crying and reporting feeling guilt and shame during the session.  The Veteran reported that she found it too painful and difficult to engage the treatment process.  The Veteran decided to terminate therapy at that time.  The Veteran was assigned a GAF score of 60.  She was encouraged to continue therapy. 

The Veteran was evaluated in June 2012 by a VA psychiatrist.  The psychiatrist described the Veteran as casually dressed with good hygiene.  She had a pleasant affect, but was tearful at times.  The psychiatrist noted that the Veteran had tried several different medications for her PTSD and depression, but with only partial response.  The Veteran reported feeling depressed.  The psychiatrist noted the Veteran was difficult to evaluate because she was soft spoken and rarely volunteered information or initiated conversation.  

The Veteran presented to a VA mental health clinic with physiological symptoms of shaking hands and nausea in November 2012.  The Veteran reported that she stopped taking her medications a few months before, and she was experiencing an increase in anxiety and depression.  The Veteran reported experiencing a helplessness and fear response, intense recollection of the traumatic event, avoidance, feeling detached from others, losing interest in hobbies and social activities, and numbing of feelings.  The Veteran reported these symptoms were significantly interfering with her day to day life.  The Veteran also endorsed symptoms of a panic disorder, depressive disorder, and general anxiety disorder.  The VA staff psychologist's additional assessment found that the Veteran had significant panic, social anxiety, PTSD, and depression and rated these symptoms 5 on a scale of 1 to 10, with 10 indicating life and work were being the most effected.  The examiner assigned the Veteran with a GAF score of 49.  

After reviewing all relevant evidence of record, both lay and medical, the Board finds that the preponderance of the evidence supports a higher rating of 50 percent for PTSD and depressive disorder, but no higher.  That is, the evidence reflects that his psychiatric disability has been productive of occupational and social impairment with reduce reliability and productivity.  

The Board recognizes that the May 2011 VA examiner's ultimate conclusion was consistent with the 30 percent rating assigned by the RO; however, this medical opinion does not appear to report an accurate depiction of the severity of the Veteran's actual symptoms during that time period.  For example, within a month of the May 2011 examination, the Veteran was coping with her stress, depression, and anxiety by binging and purging and excessive exercise, indicating that her stress and anxiety level was more severe than she presented in the May 2011 examination.  For this reason, the Board assigns less probative weight to the May 2011 VA opinion.  

However, the Board assigns the greatest probative weight to the Veteran's pre-discharge examination dated March 2010, which described a high frequency of symptoms, the severity of which were comparable to those of combat veteran.  Further, in addition to the highly probative pre-discharge medical evidence, the Board assigns high probative weight to the Veteran's lay descriptions of the frequency and severity of her symptoms as reported in her VA treatment records, as those statements are consistent throughout the record prior to November 2012.  Resolving all doubt in the Veteran's favor, the Board concludes that, overall, a 50 percent rating appropriately reflects the Veteran's psychiatric disability picture prior to November 9, 2012.  38 C.F.R. §§ 4.7, 4.130 (2016).  

However, the Veteran's disability picture prior to November 8, 2012 , does not more nearly approximate the criteria for a 70 percent disability rating, which requires occupational and social impairment with deficiencies in most areas.  In this regard, the Veteran does not report suicidal or homicidal ideations, or audio or visual hallucinations.  She is generally described in VA treatment records as exhibiting coherent speech, good eye contact, good insight and judgment, logical thought processes, and being adequately groomed with good hygiene.  Although the Veteran tends to isolate herself, she did report having a few friends that she was social with.  See VA treatment records dated April 2011, May 2011, and June 2012 and VA examinations dated February 2010, May 2011 and September 2014.  Further, the Veteran maintained excellent grades in pursuit of her Bachelor's degree, and further obtained and maintained an unpaid internship and an externship for class credit during this period.  See Veteran's resume in July 2017 vocational rehabilitation documents.  Thus, the weight of the evidence does not support a finding that the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas.  

In summary, the Board increases the rating for PTSD and major depressive disorder from 30 to 50 percent for the rating period on appeal prior to November 9 2012.

Finally, the Board notes that neither the Veteran nor her representative has raised any other issues for the period under consideration here, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to November 9, 2012, a disability rating of 50 percent, but no higher, for PTSD and major depressive disorder is granted, subject to the laws and regulations governing monetary benefits.


REMAND

As to the remaining claims on appeal, remand is necessary to provide the Veteran with additional VA examinations and medical opinions.

The Veteran was last afforded a VA examination for claimed lymph node disability in March 2010, which found no current disability of the lymph nodes in the right cervical chain, as claimed.  However, when the Veteran underwent a tonsillectomy in December 2012, the VA physician noted a level V enlarged node in her neck.  Moreover, the Board observes the Veteran's contention, as presented in her February 2013 substantive appeal, that when her lymph nodes swell in response to a bacterial or viral infection, the additional lymph node in her neck worsens.  The Veteran's more recent contentions, which are generally capable of lay observation, suggest that a current disability may be present and may be related to a node found in her neck during service in 2009.  An additional examination is therefore necessary.

Additionally, the Veteran was scheduled for a VA examination related to the claim for service connection for HPV.  The Veteran, who is currently service connected for PTSD due to military sexual trauma, refused to be examined when scheduled with a male medical provider.  The Veteran contacted the RO and requested that the examination be rescheduled with a female provider after explaining why she refused.  Unfortunately, the examination was not rescheduled.  The Board finds the Veteran has shown good cause for refusing to be examined, and a new VA examination with a female provider should be afforded to her to determine the etiology of claimed HPV. 

As to the service connection claim for port wine nevus, an addendum is needed to further clarify the etiology of such condition.  Although a July 2012 VA examiner determined that the Veteran's port wine nevus has improved since service, it is the Veteran's contention that the nevus actually darkened in color after undergoing laser treatments during service. 

Regarding the issue of entitlement to a rating in excess of 50 percent for PTSD and major depressive disorder beginning November 9, 2012, the Board finds that the current record does not contain adequate evidence to evaluate the disability.  The most recent VA treatment records associated with the claims file are dated in December 2015, almost two years ago.  The most recent VA compensation examination for psychiatric disability was conducted in September 2014, almost three years ago.  More up-to-date medical records are required to adjudicate the current severity of the Veteran's service-connected psychiatric disability after November 9, 2012.  

Moreover, the nature of the service-connected spine disability must be clarified on remand.  The Veteran reported pain in the thoracic and the cervical spine areas, and listed these disabilities as separate claims in her initial claim filed in February 2010.  The RO initially granted service connection for impairment solely thoracic spine segment as reflected on the May 2010 Rating Code sheet, but later recharacterized the disability as one that encompasses both the thoracic and cervical spine segments, as reflected in the December 2012 Rating Code Sheet.  Of note, the pre-discharge VA examination conducted in February 2010 appears to report range-of- motion measurements for the thoracic spine, but attributes those measurements to the cervical spine.  During the appeal, the Veteran has undergone two additional spine examinations for compensation purposes, most recently in September 2014, but these examinations only address the thoracic spine.  Clearly, clarification is needed to determine the current nature of the service-connected spine disability.  Indeed, VA must separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71 (a) (2016).  In addition, the current severity of the Veteran's service-connected spine disability must be ascertained.  See Barr, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate with the claims file. 

2.  Then, schedule the Veteran for an additional VA examination to determine the likely etiology of claimed lymph node disability/lymphadenopathy.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is asked to opine on the following: 

(a) Comment on the neck mass diagnosed during service.  See February and May 2009 STRs.

(b) Does the Veteran currently have a lymph node disability, to include lymphadenopathy, on the right side of her neck?

(c) For any current lymph node disability provide an opinion as to whether it had its onset during service or is otherwise related to it, including the neck mass diagnosed during service.  

A complete rationale for all medical opinions must be provided.

3.  Then, schedule the Veteran for a VA examination with a FEMALE medical provider to determine the etiology of claimed disability of the cervix, including HPV. The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following: 

(a) Address the abnormal pap smear results shown on the STRs and indicate whether the mild dysplasia of the cervix and low-grade squamous intraepithelial lesion diagnosed in service was caused by HPV.

(b) Does the Veteran currently have a disability affecting the cervix, including HPV?  
(c) If so, provide an opinion as to:  (i) whether the currently diagnosed disorder had its onset during active service or is otherwise related to it, including the abnormal pap smear findings in service, and (ii)  whether the current disorder is aggravated by the stress associated with her service-connected PTSD and major depressive disorder.

A complete rationale for all medical opinions must be provided.

4.  Transfer the claims file to the examiner who conducted the July 2012 VA scar examination for an addendum as to the etiology of the Veteran's port wine nevus.  If the requested examiner is unavailable, the addendum should be provided by another appropriate examiner.  


After reviewing the claims file, the examiner is asked to: 

Clarify whether the port wine nevus noted at service entry, worsened beyond its normal progression after undergoing laser treatments during service.  *In doing so, reconcile the July 2012 opinion finding improvement of the nevus with the Veteran's contention that it has actually darkened since the in-service laser treatments.  If an additional examination is indicated, such should be scheduled.

 A complete rationale for all medical opinions must be provided.

5.   Schedule the Veteran for an additional VA examination to assess the current severity of the Veteran's service-connected PTSD and major depressive disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.

After examining the Veteran and reviewing his claims file, the examiner is asked to:

Identify the nature, frequency and severity of the Veteran's service-connected PTSD and major depressive disorder, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  

6.  Schedule the Veteran for a VA spine examination to ascertain the current nature and severity of her service- connected spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.

After examining the Veteran and reviewing his claims file, the examiner is asked to respond to the following: 

(a) Clarify the nature of the Veteran's service-connected spine disability.  In doing so specifically determine, with explanation, whether any disability in the cervical spine is a part of the service-connected thoracic spine disability or rather a distinct disability related to active service or the service-connected thoracic spine disability 

(b) Indicate ALL associated orthopedic and neurologic manifestations of the service-connected spine disability.     

(c) Evaluate the current severity of the service connected spine disability for rating purposes.  In doing so, the range of motion in active motion, passive motion, weight-bearing, and non-weightbearing, for the thoracolumbar and cervical spinal segments must be conducted.

Also indicate whether her thoracolumbar and cervical spinal segments exhibit weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use, specifically indicating whether any additional limitation in range of motion is present, and to what degree.

A complete rationale for all medical opinions must be provided.

7.  In light of the examination findings of the spine requested directly above, the RO is asked to revisit the rating assigned for the service-connected spine disability and determine whether any current cervical spine disability is a part of the thoracic spine disability or a separate and distinct disability related to the thoracic spine disability or any event during service.  VA must separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71 (a) (2016).  

8.  After the above is completed, readjudicate the claims on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return this appeal to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


